The plaintiff wife was a passenger on defendant’s street car. As she attempted to alight, she claims that the doors closed suddenly behind her and that she was thrown into the street. The defendant says her story is improbable because of the mechanical devices that close the doors; and that the accident was caused by her slipping and falling on the ice when she was some distance from the car. Bach party supported its theory by several witnesses; and the jury found a verdict for plaintiffs. There was denial by the trial justice of the defendant’s motion to set aside the verdict and for a new trial; but the trial justice delivered an oral opinion in which he expressed doubt as to the justice of the verdict, and suggested that it would probably be reversed on appeal “ if the appellate court can read this record and get the atmosphere that the trial court had.” The trial justice was in the atmosphere of the trial and participated freely in the examination of witnesses. If, under the circumstances, he thought that the verdict was against the weight of evidence, he would have found Zukas v. Lehigh Valley Coal Co. (187 App. Div. 315, 319) applicable. A study of the record indicates that a fair question of fact was presented as to the place of the accident and the negligence of the defendant. Judgment affirmed, with costs. Hagarty, Carswell and Davis, JJ., concur; Lazansky, P. J., and Adel, J., dissent and vote for reversal and a new trial on the ground that the verdict of the jury is against the weight of the evidence.